182 S.W.3d 271 (2006)
STATE of Missouri, Respondent,
v.
Leslie TAYLOR, Appellant.
No. WD 64638.
Missouri Court of Appeals, Western District.
January 24, 2006.
Jeannie M. Willibey, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., PATRICIA A. BRECKENRIDGE, and JAMES M. SMART, JJ.

ORDER
PER CURIAM.
Leslie Taylor appeals his conviction following a jury trial for first-degree murder, section 565.020, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000, and sentences of concurrent terms of life without the possibility of probation or parole for first-degree murder and ten years for armed criminal action.
*272 For reasons stated in the memorandum provided to the parties, the judgment is affirmed. Rule 30.25(b).